UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-2321


STACY CARABALLO, for herself and on behalf of all others
similarly situated,

                Plaintiff – Appellant,

          and

KELLY JACOBS,

                Plaintiff,

          v.

STEPHEN M. RUSSELL, SR.; BELL, DAVIS & PITT, P.A.,

                 Defendants – Appellees,

          and

SHOREH BAGBEH; BLUE VIEW CORPORATION, d/b/a SB Classic,
Inc.; LOAN SERVICING GROUP LLC; K.H.F. LENDING, LLC; INSTANT
FUNDING, LLC; SCOTT WELLINGTON RUDOLPH,

                Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Malcolm J. Howard,
Senior District Judge. (7:10-cv-00122-H)


Submitted:   May 31, 2013                   Decided:   June 10, 2013


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Christopher W. Livingston, White Oak, North Carolina, for
Appellant.   Gary S. Parsons, Whitney S. Waldenberg, TROUTMAN
SANDERS L.L.P., Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Stacy    Caraballo        appeals       the   district      court’s       order

dismissing her claims under the Fair Debt Collection Practices

Act and the North Carolina Collection Agency Act against Stephen

M. Russell, Sr., and his law firm, Bell, Davis & Pitt, P.A.

(collectively,         “Attorney      Defendants”).           See    Fed.    R.    Civ.     P.

12(b)(6).       We have carefully reviewed the parties’ briefs and

the joint appendix and find no legal or factual basis to call

into question the district court’s conclusion that the Attorney

Defendants       may    not     be       held       liable   under    either       statute.

Accordingly, we affirm for the reasons stated by the district

court.    Caraballo v. Russell, No. 7:10-cv-00122-H (E.D.N.C. Mar.

31, 2011).

               Caraballo’s        counsel,          Christopher      Livingston,          also

appeals the district court’s order imposing sanctions against

him,     the     order        and     judgment          denying      his     motion       for

reconsideration of the order imposing sanctions, and the amount

of sanctions assessed.                This court reviews the imposition of

sanctions under Fed. R. Civ. P. 11 for an abuse of discretion.

Cooter   &     Gell    v.   Hartmarx       Corp.,      496   U.S.    384,    405    (1990);

Morris   v.     Wachovia      Sec.,      Inc.,       448   F.3d   268,     277   (4th     Cir.

2006).       Sanctions      may     be    imposed      against    attorneys        who    file

pleadings that are not well grounded in fact or law or who file



                                                3
pleadings for improper purposes such as harassment or delay.

Cooter & Gell, 496 U.S. at 393; In re Kunstler, 914 F.2d 505,

513 (4th Cir. 1990).        “The legal argument must have absolutely

no chance of success under the existing precedent to contravene

. . . [R]ule [11(b)(2)] . . . [and f]actual allegations fail to

satisfy    Rule    11(b)(3)    when     they   are     unsupported    by   any

information obtained prior to filing.”            Morris, 448 F.3d at 277

(internal quotation marks omitted).

            After carefully reviewing the record, we conclude that

the district court did not abuse its discretion in determining

that Livingston filed the case against the Attorney Defendants

for improper purposes, or in concluding that the claims against

the Attorney Defendants were without legal or factual support.

The district court carefully considered the factors we outlined

in Kunstler, and did not abuse its discretion in setting the

amount of sanctions.        914 F.2d at 523.         Accordingly, we affirm

the     district    court’s     order       imposing     sanctions     against

Livingston, the order and judgment denying Livingston’s motion

for reconsideration of the court’s order imposing sanctions, and

the amount of sanctions.          Caraballo v. Russell, No. 7:10-cv-

00122-H (E.D.N.C. Aug. 9, 2011; June 14, 2012).

            We dispense with oral argument because the facts and

legal   contentions   are     adequately     presented    in   the   materials



                                        4
before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5